United States Court of Appeals
                      For the First Circuit


No. 17-1711

 JOHN BROTHERSTON, individually and as representative of a class
    of similarly situated persons, and on behalf of the Putnam
Retirement Plan; JOAN GLANCY, individually and as representative
  of a class of similarly situated persons, and on behalf of the
                      Putnam Retirement Plan,

                      Plaintiffs, Appellants,

                                     v.

  PUTNAM INVESTMENTS, LLC; PUTNAM BENEFITS OVERSIGHT COMMITTEE;
  PUTNAM BENEFITS INVESTMENT COMMITTEE; ROBERT REYNOLDS; PUTNAM
    INVESTMENT MANAGEMENT LLC; PUTNAM INVESTOR SERVICES, INC.,

                      Defendants, Appellees.


                              ERRATA SHEET

     The opinion of this court issued on October 15, 2018, is
amended as follows:

     On   page  40,    line     7,        replace   "Administrator"   with
"Administered."